Title: To Benjamin Franklin from ——— d’Alagnac, 11 April 1778: résumé
From: Alagnac, —— d’
To: Franklin, Benjamin


<Clermont-Ferrand in Auvergne, April 11, 1778, in French: I trust that you will give me, though a stranger, news of my relative the chevalier de Pontgibaud, who left Nantes on October 11 last with recommendations to M. Lafayette and Gen. Conway. For six months I have had no word, and his father, seventy-seven, is in great anxiety. You are presumably informed of the least thing that happens in that country; please let me know whether he arrived, was received, and is behaving “en digne chevalier francais.”>
